Exhibit 10.2

 

DISTRIBUTED ENERGY SYSTEMS CORP

 

NON-STATUTORY STOCK OPTION AGREEMENT

 

1. Grant of Option.

 

Distributed Energy Systems Corp, a Delaware corporation (the “Company”), hereby
grants to [                    ] (the “Optionee”), an option, pursuant to the
Company’s 2003 Stock Option Plan (the “Plan”), to purchase an aggregate of
[            ] shares of Common Stock (“Common Stock”) of the Company at a price
of [            ] ($            ) per share, purchasable as set forth in and
subject to the terms and conditions of this option and the Plan. Except where
the context otherwise requires, the term “Company” shall include the parent and
all present and future subsidiaries of the Company as defined in Sections 424(e)
and 424(f) of the Internal Revenue Code of 1986, as amended or replaced from
time to time (the “Code”).

 

2. Exercise of Option and Provisions for Termination.

 

(a) Vesting Schedule. Except as otherwise provided in this Agreement, this
option may be exercised prior to the tenth anniversary of the date of grant (the
“Expiration Date”) in installments as to not more than the number of shares set
forth in the table below during the respective installment periods set forth in
the table below.

 

Exercise Period

--------------------------------------------------------------------------------

 

Number of Shares

as to which

Option is

Exercisable

--------------------------------------------------------------------------------

                             

 

The right of exercise shall be cumulative so that if the option is not exercised
to the maximum extent permissible during any exercise period, it shall be
exercisable, in whole or in part, with respect to all shares not so purchased at
any time prior to the Expiration Date or the earlier termination of this option.
Notwithstanding the foregoing, in the event of the death of the Optionee while
he or she is a director of the Company, the vesting of this option shall
accelerate such that this option shall thereupon become fully exercisable, in
whole or in part, with respect to all of the shares subject hereto not
previously purchased pursuant to the provisions hereof. This option may not be
exercised at any time on or after the Expiration Date.

 

(b) Exercise Procedure. Subject to the conditions set forth in this Agreement,
this option shall be exercised by the Optionee’s delivery of written notice of
exercise to the Treasurer of the Company, specifying the number of shares to be
purchased and the purchase price to be paid therefor and accompanied by payment
in full in accordance with Section 3. Such exercise shall be effective upon
receipt by the Treasurer of the Company of such written notice together with the
required payment. The Optionee may purchase less than the number of shares
covered hereby, provided that no partial exercise of this option may be for any
fractional share.



--------------------------------------------------------------------------------

(c) Exercise Period Upon Death. If the Optionee dies prior to the Expiration
Date, the right to exercise this option shall terminate one year following the
date of death of the Optionee (but in no event after the Expiration Date). In
such event, this option shall be exercisable, within the period of one year
following the date of death of the Optionee (but in no event after the
Expiration Date), by the person to whom this option is transferred by will or
the laws of descent and distribution, provided that this option shall be
exercisable only to the extent that this option was exercisable by the Optionee
on the date of his or her death. Except as otherwise indicated by the context,
the term “Optionee”, as used in this option, shall be deemed to include the
estate of the Optionee or any person who acquires the right to exercise this
option by bequest or inheritance or otherwise by reason of the death of the
Optionee.

 

3. Payment of Purchase Price

 

(a) Method of Payment. Payment of the purchase price for shares purchased upon
exercise of this option shall be made (i) by delivery to the Company of cash or
a check to the order of the Company in an amount equal to the purchase price of
such shares, (ii) subject to the consent of the Company, by delivery to the
Company of shares of Common Stock of the Company then owned by the Optionee
having a fair market value equal in amount to the purchase price of such shares,
(iii) by any other means which the Board of Directors determines are consistent
with the purpose of the Plan and with applicable laws and regulations
(including, without limitation, the provisions of Rule 16b-3 under the
Securities Exchange Act of 1934 and Regulation T promulgated by the Federal
Reserve Board), or (iv) by any combination of such methods of payment.

 

(b) Valuation of Shares or Other Non-Cash Consideration Tendered in Payment of
Purchase Price. For the purposes hereof, the fair market value of any share of
the Company’s Common Stock or other non-cash consideration which may be
delivered to the Company in exercise of this option shall be determined in good
faith by the Board of Directors of the Company.

 

(c) Delivery of Shares Tendered in Payment of Purchase Price. If the Optionee
exercises options by delivery of shares of Common Stock of the Company, the
certificate or certificates representing the shares of Common Stock of the
Company to be delivered shall be duly executed in blank by the Optionee or shall
be accompanied by a stock power duly executed in blank suitable for purposes of
transferring such shares to the Company. Fractional shares of Common Stock of
the Company will not be accepted in payment of the purchase price of shares
acquired upon exercise of this option.

 

(d) Restrictions on Use of Option Stock.

 

Notwithstanding the foregoing, no shares of Common Stock of the Company may be
tendered in payment of the purchase price of shares purchased upon exercise of
this option if the shares to be so tendered were acquired within twelve (12)
months before the date of such tender, through the exercise of an option granted
under the Plan or any other stock option or restricted stock plan of the
Company.

 

-2-



--------------------------------------------------------------------------------

4. Delivery of Shares; Compliance With Securities Laws, Etc.

 

(a) General. The Company shall, upon payment of the option price for the number
of shares purchased and paid for, make prompt delivery of such shares to the
Optionee, provided that if any law or regulation requires the Company to take
any action with respect to such shares before the issuance thereof, then the
date of delivery of such shares shall be extended for the period necessary to
complete such action.

 

(b) Listing, Qualification, Etc. This option shall be subject to the requirement
that if, at any time, counsel to the Company shall determine that the listing,
registration or qualification of the shares subject hereto upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental or regulatory body, or that the disclosure of non-public
information or the satisfaction of any other condition is necessary as a
condition of, or in connection with, the issuance or purchase of shares
hereunder, this option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board of Directors. Nothing herein shall be deemed to
require the Company to apply for, effect or obtain such listing, registration,
qualification, or disclosure, or to satisfy such other condition.

 

5. Non-transferability of Option

 

Except as provided in paragraph (c) of Section 2, this option is personal and no
rights granted hereunder may be transferred, assigned, pledged or hypothecated
in any way (whether by operation of law or otherwise) nor shall any such rights
be subject to execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this option or of
such rights contrary to the provisions hereof, or upon the levy of any
attachment or similar process upon this option or such rights, this option and
such rights shall, at the election of the Company, become null and void.

 

6. Rights as a Shareholder

 

The Optionee shall have no rights as a shareholder with respect to any shares
which may be purchased by exercise of this option (including, without
limitation, any rights to receive dividends or non-cash distributions with
respect to such shares) unless and until a certificate representing such shares
is duly issued and delivered to the Optionee. No adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.

 

7. Adjustment Provisions.

 

(a) General. If through, or as a result of, any merger, consolidation, sale of
all or substantially all of the assets of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar transaction, (i) the outstanding shares of Common Stock
are increased or decreased or are exchanged for a different number or kind of
shares or other securities of the Company, or (ii) additional shares or new or
different shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Common Stock or other securities, the
Optionee shall, with respect to this option or any unexercised portion hereof,
be entitled to the rights and benefits, and be subject to the limitations, set
forth in Section 8 of the Plan.

 

-3-



--------------------------------------------------------------------------------

(b) Board Authority to Make Adjustments. Any adjustments under this Section will
be made by the Board of Directors, whose determination as to what adjustments,
if any, will be made and the extent thereof will be final, binding and
conclusive. No fractional shares will be issued pursuant to his option on
account of any such adjustments.

 

(c) Limits on Adjustments. No adjustment shall be made under this Section which
would, within the meaning of any applicable provision of the Code, constitute a
modification, extension or renewal of this option or a grant of additional
benefits to the Optionee.

 

8. Mergers, Consolidation, Distributions, Liquidations, Etc.

 

In the event of a consolidation or merger or sale of all or substantially all of
the assets of the Company in which outstanding shares of Common Stock are
exchanged for securities, cash or other property of any other corporation or
business entity, or in the event of a liquidation of the Company, prior to the
Expiration Date or termination of this option, the Optionee shall, with respect
to this option or any unexercised portion hereof, be entitled to the rights and
benefits, and be subject to the limitations, set forth in Section 8 of the Plan.

 

9. Withholding Taxes

 

The Company’s obligation to deliver shares upon the exercise of this option
shall be subject to the Optionee’s satisfaction of all applicable federal, state
and local income and employment tax withholding requirements.

 

10. Miscellaneous.

 

(a) Except as provided herein, this option may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the Optionee.

 

(b) All notices under this option shall be mailed or delivered by hand to the
parties at their respective addresses set forth beneath their names below or at
such other address as may be designated in writing by either of the parties to
one another.

 

(c) This option shall be governed by and construed in accordance with the laws
of the State of Delaware.

 

DISTRIBUTED ENERGY SYSTEMS CORP

--------------------------------------------------------------------------------

   

(Date)

--------------------------------------------------------------------------------

   

(Signature)

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

-4-



--------------------------------------------------------------------------------

OPTIONEE’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2003 Stock Option Plan.

 

OPTIONEE

 

--------------------------------------------------------------------------------

(Signature)

Address:

 

-5-



--------------------------------------------------------------------------------

Distributed Energy Systems Corp.

 

ID: 20-0177690

 

Notice of Grant of Stock Options

and Option Agreement

 

10 Technology Drive

Wallingford, CT 06492

 

 

[Optionee]

   Option Number:   [                    ]

[Address]

   Plan:   2003

[Address]

   ID:   [                    ]

 

 

Effective [                    ], you have been granted a(n) Non-Qualified Stock
Option to buy [                    ] shares of Distributed Energy Systems Corp.
(the Company) stock at $[            ] per share.

 

The total option price of the shares granted is $[                        ].

 

Shares in each period will become fully vested on the date shown.

 

Shares   Vest Type   Full Vest   Expiration                                    
                                               

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

Distributed Energy Systems Corp.   Date

[Optionee]

  Date